DETAILED ACTION
This office action is in response to the communication received on 11/09/2020 concerning application no. 17/053,945 filed on 11/09/2020.
Claims 1-19 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 4-5, recite “a first aperture…transducer element”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the first aperture comprises both the contiguous elements and the non-contiguous element or just the contiguous element.
For purposes of examination, the Office is considering the aperture to have both elements.

Claim 4 is indefinite for the following reasons:
Lines 1-2, recite “the first aperture comprises a plurality of non-contiguous ultrasound transducer elements”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the plurality of non-contiguous ultrasound transducer elements includes the non-contiguous element established in claim 1 or is a separate and distinct grouping of elements.
For purposes of examination, the Office is considering the claim 1 element to be in the plurality of elements.

Claim 6 is indefinite for the following reasons:
Line 2, recite “transmit aperture”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “transmit aperture” is the same as the “first aperture” established in claim 1 or is a separate and distinct feature. That is, it would be unclear to one with ordinary skill in the art if the contiguous elements are the same as the ones in the first aperture or are separate.
For purposes of examination, the Office is considering them to be the same.

Claim 7 is indefinite for the following reasons:
Line 3, recite “different weight”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “different weight” is the same as the “different weight” established in claim 1 or is a separate and distinct feature. If the weights are different, it is further unclear what the transmitting weight is considered to be different from.
For purposes of examination, the Office is considering them to be different.

Claim 9 is indefinite for the following reasons:
Lines 1-2, recite “the second receive…first receive aperture”. This claim element is indefinite. This claim element would be unclear to one with ordinary skill in the art as it is unclear if the claim is attempting to establish the second aperture has more non-contiguous elements that the first aperture’s elements as a whole, or only the contiguous elements, or the non-contiguous elements.
For purposes of examination, the Office is considering the non-contiguous elements to be compared between the apertures.

Claim 11 is indefinite for the following reasons:
Line 3, recite “different weight”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “different weight” is the same as the “different weight” established in claim 1 or is a separate and distinct feature. If the weights are different, it is further unclear what the second aperture weight is considered to be different from.
For purposes of examination, the Office is considering them to be different.

Claim 12 is indefinite for the following reasons:
Lines 5-6, recite “a quantity of ultrasound transducer elements”. This claim element is indefinite. It would be unclear if the elements established in claim 1 are part of quantity of elements or this is a grouping of ultrasound elements that are separate and distinct.
For purposes of examination, the Office is considering the ultrasound elements to hold the elements in claim1.

Claim 13 is indefinite for the following reasons:
Lines 6-7, recite “a first aperture…transducer element”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the first aperture comprises both the contiguous elements and the non-contiguous element or just the contiguous element.
For purposes of examination, the Office is considering the aperture to have both elements.

Claim 19 is indefinite for the following reasons:
Line 3, recite “different weight”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “different weight” is the same as the “different weight” established in claim 13 or is a separate and distinct feature. If the weights are different, it is further unclear what the second aperture weight is considered to be different from.
For purposes of examination, the Office is considering them to be different.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound imaging system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “apply different weight to the electrical signals generated by the plurality of contiguous ultrasound transducer elements and the electrical signal generated by the at least one non-contiguous ultrasound transducer element”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to implementing a different weighting to the signal from one aperture so that it is different to than another set or transducer elements. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “an array of ultrasound transducer elements extending along a dimension; electronic circuitry in communication with the array of ultrasound transducer elements and configured to select a first receive aperture of the array comprising a plurality of contiguous ultrasound transducer elements and at least one non-contiguous ultrasound transducer element, wherein each ultrasound transducer element of the first receive aperture is configured to receive ultrasound echoes reflected from an anatomy and generate an electrical signal representative of imaging data; and a beamformer in communication with the electronic circuitry and configured to: receive the electrical signals generated by the ultrasound transducer elements of the first receive aperture”. This reception of electrical signals and the transmission and reception of ultrasound signals is a mere data gathering step which amounts to a pre-solution insignificant activity. The use of transducer elements does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception as generally linking the use of a judicial exception to a particular technological environment does not integrate into a practical application (MPEP 2106.04.(d).I). The use of generic electrical circuitry does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 1 is ineligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound imaging system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the beamformer is configured to apply greater weight to the electrical signal generated by the at least one non-contiguous ultrasound transducer element of the first receive aperture than to the electrical signals generated by the plurality of contiguous ultrasound transducer elements of the first receive aperture”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to implementing a different weighting to the signal from one aperture so that it is greater than another aperture. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional elements. Therefore, the claim does not integrate the judicial exception into a practical application. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 2 is ineligible.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound imaging system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the beamformer is configured to weight the electrical signal generated by the at least one non-contiguous ultrasound transducer element of the first receive aperture by a factor of two relative to the electrical signals generated by the plurality of contiguous ultrasound transducer elements of the first receive aperture”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to implementing a different weighting to the signal from one aperture so that it is greater than another aperture by a factor of two. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional elements. Therefore, the claim does not integrate the judicial exception into a practical application. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 3 is ineligible.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 4 recites the following elements: “wherein the first receive aperture comprises a plurality of non-contiguous ultrasound transducer elements positioned on one or more sides of the plurality of contiguous ultrasound transducer elements”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. The use of transducer elements does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception as generally linking the use of a judicial exception to a particular technological environment does not integrate into a practical application (MPEP 2106.04.(d).I). This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 4 is ineligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 4 rejection.
Claim 5 recites the following elements: “wherein the first receive aperture is symmetrical, such that the first receive aperture comprises a same number of non-contiguous ultrasound transducer elements on each side of the plurality of contiguous ultrasound transducer elements”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. The use of transducer elements does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception as generally linking the use of a judicial exception to a particular technological environment does not integrate into a practical application (MPEP 2106.04.(d).I). This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 5 is ineligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 6 recites the following elements: “wherein the electronic circuitry is configured to select a transmit aperture comprising only contiguous ultrasound transducer elements to transmit ultrasound energy into the anatomy”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 6 is ineligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound imaging system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the beamformer is configured to apply different weight to at least one transmit signal”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the application of a weighting on a signal. This can be a step that, under broadest reasonable interpretation, the implementing a weighting coefficient against a signal value via multiplication or amplitude translation. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “wherein the beamformer is configured to provide a transmit signal for each of the contiguous ultrasound transducer elements of the transmit aperture”. Ultrasound transmission from transmit aperture is a data gathering step that is a form of a pre-solution insignificant activity. The use of processing circuitry does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 7 is ineligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 8 recites the following elements: “wherein the electronic circuitry is configured to select the first receive aperture to receive the reflected ultrasound echoes from a first focal zone in the anatomy, and wherein the electronic circuitry is configured to select a second receive aperture different from the first receive aperture to receive ultrasound echoes reflected from a second focal zone in the anatomy, wherein the second receive aperture comprises a plurality of non-contiguous ultrasound transducer elements, and wherein the second receive aperture is wider in the dimension than the first receive aperture”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. The use of transducer elements does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception as generally linking the use of a judicial exception to a particular technological environment does not integrate into a practical application (MPEP 2106.04.(d).I). This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 8 is ineligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 8 rejection.
Claim 9 recites the following elements: “wherein the second receive aperture comprises more non-contiguous ultrasound transducer elements than the first receive aperture”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. The use of transducer elements does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception as generally linking the use of a judicial exception to a particular technological environment does not integrate into a practical application (MPEP 2106.04.(d).I). This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 9 is ineligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 8 rejection.
Claim 10 recites the following elements: “wherein the electronic circuitry comprises a multiplexer, and wherein the system is configured to switch a multiplexer configuration to select the second receive aperture”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. The use of multiplexer processing circuitry does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 10 is ineligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound imaging system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “apply different weight to the electrical signals generated by at least one ultrasound transducer element of the second receive aperture”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the application of a weighting on a signal. This can be a step that, under broadest reasonable interpretation, the implementing a weighting coefficient against a signal value via multiplication or amplitude translation. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “receive the electrical signals transmitted by the second receive aperture”. Electrical signal reception is a mere data gathering step is a form of a pre-solution insignificant activity. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 11 is ineligible.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 12 recites the following elements: “wherein the ultrasound imaging system comprises a plurality of communication channels communicatively positioned between the electronic circuitry and a processing system, the plurality of communication channels configured to transmit electrical signals generated by the ultrasound transducer elements of the first receive aperture to the processing system, and wherein a quantity of ultrasound transducer elements of the array is greater than a quantity of the plurality of communication channels”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. The use of transducer elements does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception as generally linking the use of a judicial exception to a particular technological environment does not integrate into a practical application (MPEP 2106.04.(d).I). The use of a generic processor and communication line does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 12 is ineligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method for ultrasound imaging and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “applying, by the beamformer, different weight to electrical signals generated by the plurality of contiguous ultrasound transducer elements and an electrical signal generated by the at least one non-contiguous ultrasound transducer element”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to implementing a different weighting to the signal from one aperture so that it is different to than another set or transducer elements. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “selecting, by electronic circuitry in communication with an array of ultrasound transducer elements extending along a dimension, a first receive aperture of the array of ultrasound transducer elements to receive ultrasound echoes reflected from an anatomy and generate electrical signals representative of imaging data, the first receive aperture comprising a plurality of contiguous ultrasound transducer elements and at least one non-contiguous ultrasound transducer element; receiving, by a beamformer in communication with the electronic circuitry, electrical signals generated by the ultrasound transducer elements of the first receive aperture”. This reception of electrical signals and the transmission and reception of ultrasound signals is a mere data gathering step which amounts to a pre-solution insignificant activity. The use of transducer elements does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception as generally linking the use of a judicial exception to a particular technological environment does not integrate into a practical application (MPEP 2106.04.(d).I). The use of generic electrical circuitry does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 13 is ineligible.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method for ultrasound imaging and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the applying different weight comprises applying greater weight to the electrical signal generated by the at least one non-contiguous ultrasound transducer element than to the electrical signals generated by the plurality of contiguous ultrasound transducer elements”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to implementing a different weighting to the signal from one aperture so that it is greater than another aperture. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional elements. Therefore, the claim does not integrate the judicial exception into a practical application. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 14 is ineligible.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method for ultrasound imaging and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the applying different weight comprises weighting the electrical signal generated by the at least one non-contiguous ultrasound transducer element by a factor of two relative to the electrical signals generated by the plurality of contiguous ultrasound transducer elements”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to implementing a different weighting to the signal from one aperture so that it is greater than another aperture by a factor of two. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional elements. Therefore, the claim does not integrate the judicial exception into a practical application. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 15 is ineligible.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 15 rejection.
Claim 16 recites the following elements: “wherein the selecting the first receive aperture comprises receiving the ultrasound echoes reflected from a first focal zone in the anatomy, the method further comprising: selecting, by the electronic circuitry, a second receive aperture different from the first receive aperture to receive ultrasound echoes reflected from a second focal zone in the anatomy and generate electrical signals representative of the imaging data, the second receive aperture comprising a plurality of non-contiguous ultrasound transducer elements”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. The use of transducer elements does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception as generally linking the use of a judicial exception to a particular technological environment does not integrate into a practical application (MPEP 2106.04.(d).I). This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 16 is ineligible.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 16 rejection.
Claim 6 recites the following elements: “wherein the second receive aperture comprises only non-contiguous ultrasound transducer elements”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 17 is ineligible.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 16 rejection.
Claim 18 recites the following elements: “wherein the electronic circuitry comprises a multiplexer, and wherein the selecting the second receive aperture includes switching a multiplexer configuration”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. The use of multiplexer processing circuitry does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 18 is ineligible.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method for ultrasound imaging and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “applying different weight to the electrical signals generated by at least one ultrasound transducer element of the second receive aperture”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the application of a weighting on a signal. This can be a step that, under broadest reasonable interpretation, the implementing a weighting coefficient against a signal value via multiplication or amplitude translation. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “receiving, by the beamformer, the electrical signals generated by the ultrasound transducer elements of the second receive aperture”. Electrical signal reception is a mere data gathering step is a form of a pre-solution insignificant activity. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 19 is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsushima et al. (PGPUB No. US 2012/0281502) in view of Holm et al. ("Properties of the Beampattern of Weight- and Layout-Optimized Sparse Arrays", 1997, IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, Vol. 44 No. 5, September 1997).

Regarding claim 1, Tsushima teaches an ultrasound imaging system, comprising: 
an array of ultrasound transducer elements extending along a dimension (Paragraph 0046 teaches a probe with a plurality of ultrasound elements. Fig. 6 shows the columns of ultrasound elements of an array. Fig. 1 shows that the probe is transmitting and receiving); 
electronic circuitry in communication with the array of ultrasound transducer elements and configured to select a first receive aperture of the array comprising a plurality of contiguous ultrasound transducer elements and at least one non-contiguous ultrasound transducer element, wherein each ultrasound transducer element of the first receive aperture is configured to receive ultrasound echoes reflected from an anatomy and generate an electrical signal representative of imaging data (Paragraph 0066 teaches that the ultrasound diagnostic apparatus has a T/R switch unit 102, a pulsar unit 103, an AFE unit 104, a beamformer unit 105, an imaging unit 106, a display unit 107, an operation unit 108, and the like. Fig. 1 shows that the units are connected to the probe. Fig. 6 shows the second through fourth columns show receiving elements on arrays. It comprises apertures that are contiguous and non-contiguous. The third arrangement shows a single whole contiguous section and an additional section with intervals between the activated elements. Paragraph 0297 teaches that the image is of a patient body); and 
a beamformer in communication with the electronic circuitry (Paragraph 0066 teaches that the ultrasound diagnostic apparatus has a T/R switch unit 102, a pulsar unit 103, an AFE unit 104, a beamformer unit 105, an imaging unit 106, a display unit 107, an operation unit 108, and the like. Fig. 1 shows the other units connected to the beamformer unit 105) and configured to: 
receive the electrical signals generated by the ultrasound transducer elements of the first receive aperture (Paragraph 0153 teaches that the top has receiving elements. This is seen in Fig. 6. Paragraph 0064 teaches that the T/R unit is switching between transmission and reception signals electrically. Paragraph 0066 teaches that the reflection waves are converted from analog to digital).
However, Tsushima is silent regarding an ultrasound imaging system, comprising:
apply different weight to the electrical signals generated by the plurality of contiguous ultrasound transducer elements and the electrical signal generated by the at least one non-contiguous ultrasound transducer element.
In an analogous imaging field of endeavor, regarding the use of non-contiguous transducer elements for ultrasound imaging, Holm teaches an ultrasound imaging system, comprising:
apply different weight to the electrical signals generated by the plurality of contiguous ultrasound transducer elements and the electrical signal generated by the at least one non-contiguous ultrasound transducer element (Fig. 7-8 shows the ultrasound element array with sparse array. The figure shows contiguous elements in the same x and y direction as non-continuous elements. Fig. 5 shows in the case of optimized chart that the 1st element is non-contiguous from the contiguous element sections and is shown to have a weighting that is different from contiguous element sections).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tsushima with Holm’s teaching of application of different weighting between continuous and non-contiguous elements. This modified apparatus would allow the user to image complex anatomy with improved volume quantification (Paragraph 1 of Introduction of Holm). Furthermore, the modification uses the varying weighting element apodization for the optimization of random element distributions (Paragraph 4 of Sparse Array Optimization of Holm).

Regarding claim 2, modified Tsushima teaches the ultrasound imaging system in claim 1, as discussed above.
	However, Tsushima is silent regarding an ultrasound imaging system, wherein the beamformer is configured to apply greater weight to the electrical signal generated by the at least one non-contiguous ultrasound transducer element of the first receive aperture than to the electrical signals generated by the plurality of contiguous ultrasound transducer elements of the first receive aperture.  
	In an analogous imaging field of endeavor, regarding the use of non-contiguous transducer elements for ultrasound imaging, Holm teaches an ultrasound imaging system, wherein the beamformer is configured to apply greater weight to the electrical signal generated by the at least one non-contiguous ultrasound transducer element of the first receive aperture than to the electrical signals generated by the plurality of contiguous ultrasound transducer elements of the first receive aperture (Fig. 7-8 shows the ultrasound element array with sparse array. The figure shows contiguous elements in the same x and y direction as non-continuous elements. Fig. 5 shows in the random optimization, the 15th element is weighted greater than elements 32-33 that are contiguous to one another).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tsushima with Holm’s teaching of having a noncontiguous element that has a higher weighting than the contiguous elements. This modified apparatus would allow the user to image complex anatomy with improved volume quantification (Paragraph 1 of Introduction of Holm). Furthermore, the modification uses the varying weighting element apodization for the optimization of random element distributions (Paragraph 4 of Sparse Array Optimization of Holm).

Regarding claim 3, modified Tsushima teaches the ultrasound imaging system in claim 2, as discussed above.
	However, Tsushima is silent regarding an ultrasound imaging system, wherein the beamformer is configured to weight the electrical signal generated by the at least one non-contiguous ultrasound transducer element of the first receive aperture by a factor of two relative to the electrical signals generated by the plurality of contiguous ultrasound transducer elements of the first receive aperture.
	In an analogous imaging field of endeavor, regarding the use of non-contiguous transducer elements for ultrasound imaging, Holm teaches an ultrasound imaging system, wherein the beamformer is configured to weight the electrical signal generated by the at least one non-contiguous ultrasound transducer element of the first receive aperture by a factor of two relative to the electrical signals generated by the plurality of contiguous ultrasound transducer elements of the first receive aperture (Fig. 7-8 shows the ultrasound element array with sparse array. The figure shows contiguous elements in the same x and y direction as non-continuous elements. Fig. 5 shows in the random optimization, the 15th element is weighted greater than elements 32-33 that are contiguous to one another. The 15th element is shown to be 0.5 and the 32-33rd elements are shown to be half the weighting).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tsushima with Holm’s teaching of doubling the weighting for one aperture in comparison to another aperture. This modified apparatus would allow the user to image complex anatomy with improved volume quantification (Paragraph 1 of Introduction of Holm). Furthermore, the modification uses the varying weighting element apodization for the optimization of random element distributions (Paragraph 4 of Sparse Array Optimization of Holm).

Regarding claim 4, modified Tsushima teaches the ultrasound imaging system in claim 1, as discussed above.
	Tsushima further teaches an ultrasound imaging system, wherein the first receive aperture comprises a plurality of non-contiguous ultrasound transducer elements positioned on one or more sides of the plurality of contiguous ultrasound transducer elements (Fig. 6’s third column shows the bottom part of the array having non-contiguous elements that are on the bottom side of the section with the contiguous elements). 

Regarding claim 13, Tsushima teaches a method for ultrasound imaging comprising: 
selecting, by electronic circuitry in communication with an array of ultrasound transducer elements extending along a dimension, a first receive aperture of the array of ultrasound transducer elements to receive ultrasound echoes reflected from an anatomy and generate electrical signals representative of imaging data, the first receive aperture comprising a plurality of contiguous ultrasound transducer elements and at least one non-contiguous ultrasound transducer element (Paragraph 0046 teaches a probe with a plurality of ultrasound elements. Fig. 6 shows the columns of ultrasound elements of an array. Fig. 1 shows that the probe is transmitting and receiving. Paragraph 0066 teaches that the ultrasound diagnostic apparatus has a T/R switch unit 102, a pulsar unit 103, an AFE unit 104, a beamformer unit 105, an imaging unit 106, a display unit 107, an operation unit 108, and the like. Fig. 1 shows that the units are connected to the probe. Fig. 6 shows the second through fourth columns show receiving elements on arrays. It comprises apertures that are contiguous and non-contiguous. The third arrangement shows a single whole contiguous section and an additional section with intervals between the activated elements. Paragraph 0297 teaches that the image is of a patient body);
receiving, by a beamformer in communication with the electronic circuitry, electrical signals generated by the ultrasound transducer elements of the first receive aperture (Paragraph 0066 teaches that the ultrasound diagnostic apparatus has a T/R switch unit 102, a pulsar unit 103, an AFE unit 104, a beamformer unit 105, an imaging unit 106, a display unit 107, an operation unit 108, and the like. Fig. 1 shows the other units connected to the beamformer unit 105. Paragraph 0153 teaches that the top has receiving elements. This is seen in Fig. 6. Paragraph 0064 teaches that the T/R unit is switching between transmission and reception signals electrically. Paragraph 0066 teaches that the reflection waves are converted from analog to digital).
	However, Tsushima is silent regarding a method for ultrasound imaging, comprising:
	applying, by the beamformer, different weight to electrical signals generated by the plurality of contiguous ultrasound transducer elements and an electrical signal generated by the at least one non-contiguous ultrasound transducer element.
	In an analogous imaging field of endeavor, regarding the use of non-contiguous transducer elements for ultrasound imaging, Holm teaches a method for ultrasound imaging, comprising:
	applying, by the beamformer, different weight to electrical signals generated by the plurality of contiguous ultrasound transducer elements and an electrical signal generated by the at least one non-contiguous ultrasound transducer element (Fig. 7-8 shows the ultrasound element array with sparse array. The figure shows contiguous elements in the same x and y direction as non-continuous elements. Fig. 5 shows in the case of optimized chart that the 1st element is non-contiguous from the contiguous element sections and is shown to have a weighting that is different from contiguous element sections).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tsushima with Holm’s teaching of application of different weighting between continuous and non-contiguous elements. This modified apparatus would allow the user to image complex anatomy with improved volume quantification (Paragraph 1 of Introduction of Holm). Furthermore, the modification uses the varying weighting element apodization for the optimization of random element distributions (Paragraph 4 of Sparse Array Optimization of Holm).

Regarding claim 14, modified Tsushima teaches the method in claim 13, as discussed above.
	However, Tsushima is silent regarding a method for ultrasound imaging, wherein the applying different weight comprises applying greater weight to the electrical signal generated by the at least one non-contiguous ultrasound transducer element than to the electrical signals generated by the plurality of contiguous ultrasound transducer elements.
	In an analogous imaging field of endeavor, regarding the use of non-contiguous transducer elements for ultrasound imaging, Holm teaches a method for ultrasound imaging, wherein the applying different weight comprises applying greater weight to the electrical signal generated by the at least one non-contiguous ultrasound transducer element than to the electrical signals generated by the plurality of contiguous ultrasound transducer elements (Fig. 7-8 shows the ultrasound element array with sparse array. The figure shows contiguous elements in the same x and y direction as non-continuous elements. Fig. 5 shows in the random optimization, the 15th element is weighted greater than elements 32-33 that are contiguous to one another).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tsushima with Holm’s teaching of having a noncontiguous element that has a higher weighting than the contiguous elements. This modified apparatus would allow the user to image complex anatomy with improved volume quantification (Paragraph 1 of Introduction of Holm). Furthermore, the modification uses the varying weighting element apodization for the optimization of random element distributions (Paragraph 4 of Sparse Array Optimization of Holm).

Regarding claim 15, modified Tsushima teaches the method in claim 14, as discussed above.
However, Tsushima is silent regarding a method, wherein the applying different weight comprises weighting the electrical signal generated by the at least one non-contiguous ultrasound transducer element by a factor of two relative to the electrical signals generated by the plurality of contiguous ultrasound transducer elements.  
	In an analogous imaging field of endeavor, regarding the use of non-contiguous transducer elements for ultrasound imaging, Holm teaches a method, wherein the applying different weight comprises weighting the electrical signal generated by the at least one non-contiguous ultrasound transducer element by a factor of two relative to the electrical signals generated by the plurality of contiguous ultrasound transducer elements (Fig. 7-8 shows the ultrasound element array with sparse array. The figure shows contiguous elements in the same x and y direction as non-continuous elements. Fig. 5 shows in the random optimization, the 15th element is weighted greater than elements 32-33 that are contiguous to one another. The 15th element is shown to be 0.5 and the 32-33rd elements are shown to be half the weighting).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tsushima with Holm’s teaching of doubling the weighting for one aperture in comparison to another aperture. This modified method would allow the user to image complex anatomy with improved volume quantification (Paragraph 1 of Introduction of Holm). Furthermore, the modification uses the varying weighting element apodization for the optimization of random element distributions (Paragraph 4 of Sparse Array Optimization of Holm).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsushima et al. (PGPUB No. US 2012/0281502) in view of Holm et al. ("Properties of the Beampattern of Weight- and Layout-Optimized Sparse Arrays", 1997, IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, Vol. 44 No. 5, September 1997) further in view of Seyed-Bolorforosh et al. (US Patent No. 5,902,241).

Regarding claim 5, modified Tsushima teaches the ultrasound imaging system in claim 4, as discussed above.
	However, the combination of Tsushima and Holm is silent regarding an ultrasound imaging system, wherein the first receive aperture is symmetrical, such that the first receive aperture comprises a same number of non-contiguous ultrasound transducer elements on each side of the plurality of contiguous ultrasound transducer elements.  
	In an analogous imaging field of endeavor, regarding beamforming with weighting for ultrasound imaging, Seyed-Bolorforosh teaches an ultrasound imaging system, wherein the first receive aperture is symmetrical, such that the first receive aperture comprises a same number of non-contiguous ultrasound transducer elements on each side of the plurality of contiguous ultrasound transducer elements (Fig. 3D shows that the active elements on the left and right of the continuous element sections is shown to be symmetrical and with the same number on both sides).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Tsushima and Holm with Seyed-Bolorforosh’s teaching of a same number of non-contiguous elements on both sides of the ultrasound transducer elements. This modified apparatus would allow the user to improve the improving the sensitivity, spatial resolution and contrast resolution of an ultrasonic imaging system (Col. 1, lines 5-11 of Seyed-Bolorforosh). Furthermore, the modification utilization of a multiplexing allows for the improvement of the pitch and the production of sparse spacing (Col. 5, lines 65-Col. 6, lines 37 of Seyed-Bolorforosh).

Regarding claim 6, modified Tsushima teaches the ultrasound imaging system in claim 1, as discussed above.
	However, the combination of Tsushima and Holm is silent regarding an ultrasound imaging system, wherein the electronic circuitry is configured to select a transmit aperture comprising only contiguous ultrasound transducer elements to transmit ultrasound energy into the anatomy.  
	In an analogous imaging field of endeavor, regarding beamforming with weighting for ultrasound imaging, Seyed-Bolorforosh teaches an ultrasound imaging system, wherein the electronic circuitry is configured to select a transmit aperture comprising only contiguous ultrasound transducer elements to transmit ultrasound energy into the anatomy (Col. 1, lines 14-34, teaches that the ultrasound data is of an anatomical structure. Col. 4, lines 12-37, teaches that the segments can B and C can be activated in accordance to obtain a specific pitch. In the case of pitch P, segment C is activated and segment B is shorted).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Tsushima and Holm with Seyed-Bolorforosh’s teaching of transmitting with contiguous ultrasound transducers. This modified apparatus would allow the user to improve the improving the sensitivity, spatial resolution and contrast resolution of an ultrasonic imaging system (Col. 1, lines 5-11 of Seyed-Bolorforosh). Furthermore, the modification utilization of a multiplexing allows for the improvement of the pitch and the production of sparse spacing (Col. 5, lines 65-Col. 6, lines 37 of Seyed-Bolorforosh).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsushima et al. (PGPUB No. US 2012/0281502) in view of Holm et al. ("Properties of the Beampattern of Weight- and Layout-Optimized Sparse Arrays", 1997, IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, Vol. 44 No. 5, September 1997) further in view of Seyed-Bolorforosh et al. (US Patent No. 5,902,241) further in view of Nohara et al. (US Patent No. 7,285,094).

Regarding claim 7, modified Tsushima teaches the ultrasound imaging system in claim 6, as discussed above.
	However, the combination of Tsushima, Holm, and Seyed-Bolorforosh is silent regarding an ultrasound imaging system, wherein the beamformer is configured to provide a transmit signal for each of the contiguous ultrasound transducer elements of the transmit aperture, and wherein the beamformer is configured to apply different weight to at least one transmit signal.
	In an analogous imaging field of endeavor, regarding sparse spacing of ultrasound imaging array, Nohara teaches an ultrasound imaging system, wherein the beamformer is configured to provide a transmit signal for each of the contiguous ultrasound transducer elements of the transmit aperture, and wherein the beamformer is configured to apply different weight to at least one transmit signal (Col. 11, lines 56-Col. 12, lines 11 teaches an 8 element sub-aperture with a Hanning weighting applied the to the ultrasound probe).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Tsushima, Holm, and Seyed-Bolorforosh with Nohara’s teaching of weighting transmission apertures. This modified apparatus would allow the user to perform weight manipulation to control the directional transmission (Abstract of Nohara). Furthermore, the modification allows for practical high-quality real-time 3D ultrasound systems with fully electronic volume data acquisition (Col. 1, lines 5-15 of Nohara).

Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsushima et al. (PGPUB No. US 2012/0281502) in view of Holm et al. ("Properties of the Beampattern of Weight- and Layout-Optimized Sparse Arrays", 1997, IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, Vol. 44 No. 5, September 1997) further in view of Michaell (US Patent No. 6,695,784).

Regarding claim 8, modified Tsushima teaches the ultrasound imaging system in claim 1, as discussed above.
Tsushima further teaches an ultrasound imaging system, wherein the second receive aperture comprises a plurality of non-contiguous ultrasound transducer elements, and wherein the second receive aperture is wider in the dimension than the first receive aperture (Fig. 6 shows the pairs of elements that are contiguous to one another. The top fifteen elements can form the second aperture and that is larger than the aperture formed with the remaining elements that make up seven elements that has contiguous and non-contiguous elements).
	However, the combination of Tsushima and Holm is silent regarding an ultrasound imaging system, wherein the electronic circuitry is configured to select the first receive aperture to receive the reflected ultrasound echoes from a first focal zone in the anatomy, and wherein the electronic circuitry is configured to select a second receive aperture different from the first receive aperture to receive ultrasound echoes reflected from a second focal zone in the anatomy.
	In an analogous imaging field of endeavor, regarding controlling the transmission of ultrasound apertures, Michaell teaches an ultrasound imaging system, wherein the electronic circuitry is configured to select the first receive aperture to receive the reflected ultrasound echoes from a first focal zone in the anatomy, and wherein the electronic circuitry is configured to select a second receive aperture different from the first receive aperture to receive ultrasound echoes reflected from a second focal zone in the anatomy (Fig. 2 shows an aperture array 27A and an aperture array 27 that are at different locations and are focusing at different points of the anatomy. Abstract teaches that the sections of the probe are able to focus on at varying points. This is seen in Fig. 2).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Tsushima and Holm with Michaell’s teaching of apertures with different focal zones. This modified apparatus would allow the user to obtain three dimensional image information (Abstract of Michaell). Furthermore, the modification of allowing multiple foci allows for the simultaneous targeting for varying anatomical positions.

Regarding claim 9, modified Tsushima teaches the ultrasound imaging system in claim 8, as discussed above.
	Tsushima further teaches an ultrasound imaging system, wherein the second receive aperture comprises more non-contiguous ultrasound transducer elements than the first receive aperture (Fig. 6 shows the pairs of elements that are contiguous to one another. The top fifteen elements can form the second aperture and that is larger than the aperture formed with the remaining elements that make up seven elements that has contiguous and non-contiguous elements. The second aperture in that configuration has 3 non-contiguous elements and the first aperture has one non-contiguous element).

Regarding claim 11, modified Tsushima teaches the ultrasound imaging system in claim 8, as discussed above.
	Tsushima further teaches an ultrasound imaging system, wherein the beamformer is configured to: 
receive the electrical signals transmitted by the second receive aperture (Fig. 6 shows the pairs of elements that are contiguous to one another. The top fifteen elements can form the second aperture and that is larger than the aperture formed with the remaining elements that make up seven elements that has contiguous and non-contiguous elements. Paragraphs 0148-0152 teaches the second column arrangement that is symmetrical and is shown to have specific elements active).
However, Tsushima is silent regarding an ultrasound imaging system, apply different weight to the electrical signals generated by at least one ultrasound transducer element of the second receive aperture.  	
	In an analogous imaging field of endeavor, regarding the use of non-contiguous transducer elements for ultrasound imaging, Holm teaches an ultrasound imaging system, apply different weight to the electrical signals generated by at least one ultrasound transducer element of the second receive aperture (Fig. 5 in elements 9-10 has weighting that is different from the elements’ weighting in elements 31-34).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tsushima with Holm’s teaching of having a noncontiguous element that has a different weighting than the contiguous elements. This modified apparatus would allow the user to image complex anatomy with improved volume quantification (Paragraph 1 of Introduction of Holm). Furthermore, the modification uses the varying weighting element apodization for the optimization of random element distributions (Paragraph 4 of Sparse Array Optimization of Holm).
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsushima et al. (PGPUB No. US 2012/0281502) in view of Holm et al. ("Properties of the Beampattern of Weight- and Layout-Optimized Sparse Arrays", 1997, IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, Vol. 44 No. 5, September 1997) further in view of further in view of Michaell (US Patent No. 6,695,784) further in view of Seyed-Bolorforosh et al. (US Patent No. 5,902,241).

Regarding claim 10, modified Tsushima teaches the ultrasound imaging system in claim 8, as discussed above.
	However, the combination of Tsushima, Holm, and Michaell is silent regarding an ultrasound imaging system, wherein the electronic circuitry comprises a multiplexer, and wherein the system is configured to switch a multiplexer configuration to select the second receive aperture.
In an analogous imaging field of endeavor, regarding beamforming with weighting for ultrasound imaging, Seyed-Bolorforosh teaches an ultrasound imaging system, wherein the electronic circuitry comprises a multiplexer, and wherein the system is configured to switch a multiplexer configuration to select the second receive aperture (Col. 3, lines 15-18 teaches that the channels are dynamically controlled with an electronic multiplexer. Col. 1, lines 14-34, teaches that the ultrasound data is of an anatomical structure. Col. 4, lines 12-37, teaches that the segments can B and C can be activated in accordance to obtain a specific pitch. In the case of pitch P, segment C is activated and segment B is shorted).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Tsushima, Holm, and Michaell with Seyed-Bolorforosh’s teaching of a multiplexer to control the apertures. This modified apparatus would allow the user to improve the improving the sensitivity, spatial resolution and contrast resolution of an ultrasonic imaging system (Col. 1, lines 5-11 of Seyed-Bolorforosh). Furthermore, the modification utilization of a multiplexing allows for the improvement of the pitch and the production of sparse spacing (Col. 5, lines 65-Col. 6, lines 37 of Seyed-Bolorforosh).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tsushima et al. (PGPUB No. US 2012/0281502) in view of Holm et al. ("Properties of the Beampattern of Weight- and Layout-Optimized Sparse Arrays", 1997, IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, Vol. 44 No. 5, September 1997) further in view of Klepper (PGPUB No. US 2006/0058672).

Regarding claim 12, modified Tsushima teaches the ultrasound imaging system in claim 1, as discussed above.
	However, the combination of Tsushima and Holm is silent regarding an ultrasound imaging system, wherein the ultrasound imaging system comprises a plurality of communication channels communicatively positioned between the electronic circuitry and a processing system, the plurality of communication channels configured to transmit electrical signals generated by the ultrasound transducer elements of the first receive aperture to the processing system, and wherein a quantity of ultrasound transducer elements of the array is greater than a quantity of the plurality of communication channels.  
	In an analogous imaging field of endeavor, regarding beamforming with weighting for ultrasound imaging, Klepper teaches an ultrasound imaging system, wherein the ultrasound imaging system comprises a plurality of communication channels communicatively positioned between the electronic circuitry and a processing system (Fig. 1 shows the tuning elements to be between the ultrasound elements and the beamformer 18), the plurality of communication channels configured to transmit electrical signals generated by the ultrasound transducer elements of the first receive aperture to the processing system (Paragraph 0027 teaches that the tuning indicators are with communicators that have a connection from the beamformer to manipulate the ultrasound transducers), and wherein a quantity of ultrasound transducer elements of the array is greater than a quantity of the plurality of communication channels (Fig. 1 shows 14 ultrasound elements and 3 tuning elements).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Tsushima and Holm with Klepper’s teaching of using a multiplexer for switching. This modified apparatus would allow the user to increase lateral extent of the array, and the fine pitched grouping allows for higher resolution and higher frequency imaging (Abstract of Klepper). Furthermore, the modification allows for a more cost-efficient device that is has a reduced requirement of communication channels.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsushima et al. (PGPUB No. US 2012/0281502) in view of Holm et al. ("Properties of the Beampattern of Weight- and Layout-Optimized Sparse Arrays", 1997, IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, Vol. 44 No. 5, September 1997) further in view of Michaell (US Patent No. 6,695,784).

Regarding claim 16, modified Tsushima teaches the method in claim 15, as discussed above.
	Tsushima further teaches a method, the second receive aperture comprising a plurality of non-contiguous ultrasound transducer elements (Fig. 6 shows in the third column, the top has a continuous set of elements and the bottom portion only has non-contiguous elements).
However, the combination of Tsushima and Holm is silent regarding a method, wherein the selecting the first receive aperture comprises receiving the ultrasound echoes reflected from a first focal zone in the anatomy, the method further comprising: 
selecting, by the electronic circuitry, a second receive aperture different from the first receive aperture to receive ultrasound echoes reflected from a second focal zone in the anatomy and generate electrical signals representative of the imaging data.
In an analogous imaging field of endeavor, regarding controlling the transmission of ultrasound apertures, Michaell teaches a method, wherein the selecting the first receive aperture comprises receiving the ultrasound echoes reflected from a first focal zone in the anatomy, the method further comprising: 
selecting, by the electronic circuitry, a second receive aperture different from the first receive aperture to receive ultrasound echoes reflected from a second focal zone in the anatomy and generate electrical signals representative of the imaging data (Fig. 2 shows an aperture array 27A and an aperture array 27 that are at different locations and are focusing at different points of the anatomy. Abstract teaches that the sections of the probe are able to focus on at varying points. This is seen in Fig. 2).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Tsushima and Holm with Michaell’s teaching of apertures with different focal zones. This modified method would allow the user to obtain three dimensional image information (Abstract of Michaell). Furthermore, the modification of allowing multiple foci allows for the simultaneous targeting for varying anatomical positions.

Regarding claim 17, modified Tsushima teaches the method in claim 16, as discussed above.
	Tsushima further teaches a method, wherein the second receive aperture comprises only non-contiguous ultrasound transducer elements (Fig. 6 shows in the third column, the top has a continuous set of elements and the bottom portion only has non-contiguous elements).  

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsushima et al. (PGPUB No. US 2012/0281502) in view of Holm et al. ("Properties of the Beampattern of Weight- and Layout-Optimized Sparse Arrays", 1997, IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, Vol. 44 No. 5, September 1997) further in view of Michaell (US Patent No. 6,695,784) further in view of Seyed-Bolorforosh et al. (US Patent No. 5,902,241).

Regarding claim 18, modified Tsushima teaches the method in claim 16, as discussed above.
	However, the combination of Tsushima, Holm, and Michaell is silent regarding a method, wherein the electronic circuitry comprises a multiplexer, and wherein the selecting the second receive aperture includes switching a multiplexer configuration.
In an analogous imaging field of endeavor, regarding beamforming with weighting for ultrasound imaging, Seyed-Bolorforosh teaches a method, wherein the electronic circuitry comprises a multiplexer, and wherein the selecting the second receive aperture includes switching a multiplexer configuration (Col. 3, lines 15-18 teaches that the channels are dynamically controlled with an electronic multiplexer. Col. 1, lines 14-34, teaches that the ultrasound data is of an anatomical structure. Col. 4, lines 12-37, teaches that the segments can B and C can be activated in accordance to obtain a specific pitch. In the case of pitch P, segment C is activated and segment B is shorted).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Tsushima, Holm, and Michaell with Seyed-Bolorforosh’s teaching of a multiplexer to control the apertures. This modified apparatus would allow the user to improve the improving the sensitivity, spatial resolution and contrast resolution of an ultrasonic imaging system (Col. 1, lines 5-11 of Seyed-Bolorforosh). Furthermore, the modification utilization of a multiplexing allows for the improvement of the pitch and the production of sparse spacing (Col. 5, lines 65-Col. 6, lines 37 of Seyed-Bolorforosh).

	Regarding claim 19, modified Tsushima teaches the method in claim 16, as discussed above.
	Tsushima further teaches a method, receiving, by the beamformer, the electrical signals generated by the ultrasound transducer elements of the second receive aperture (Fig. 6 shows the pairs of elements that are contiguous to one another. The top fifteen elements can form the second aperture and that is larger than the aperture formed with the remaining elements that make up seven elements that has contiguous and non-contiguous elements. Paragraphs 0148-0152 teaches the second column arrangement that is symmetrical and is shown to have specific elements active).
However, Tsushima is silent regarding a method, applying different weight to the electrical signals generated by at least one ultrasound transducer element of the second receive aperture.
In an analogous imaging field of endeavor, regarding the use of non-contiguous transducer elements for ultrasound imaging, Holm teaches a method, applying different weight to the electrical signals generated by at least one ultrasound transducer element of the second receive aperture (Fig. 5 in elements 9-10 has weighting that is different from the elements’ weighting in elements 31-34).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tsushima with Holm’s teaching of having a noncontiguous element that has a different weighting than the contiguous elements. This modified method would allow the user to image complex anatomy with improved volume quantification (Paragraph 1 of Introduction of Holm). Furthermore, the modification uses the varying weighting element apodization for the optimization of random element distributions (Paragraph 4 of Sparse Array Optimization of Holm).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wilkening et al. (PGPUB No. US 2003/0069504): Teaches changing the weighting of receptions signals by a factor of two.
Erstad et al. ("An Approach to the Design of Sparse Array Systems", 1994, Ultrasonics Symposium, pages 1507-1510): Teaches the application of varying weights on ultrasound elements that are continuous and non-continuous.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793